Exhibit 10.1

FRESHPET, INC.

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (the “Agreement”) is by and between
Richard Thompson (the “Executive”) and Freshpet, Inc., a Delaware corporation
(the “Company”).

WHEREAS, the Executive and the Company are party to that certain Employment
Agreement dated as of October, 2014 (the “Employment Agreement”);

WHEREAS, the Executive has decided to resign from his position as the Chief
Executive Officer of the Company and a member of the Company’s Board of
Directors (the “Board”) effective as of the earlier of (x) July 1, 2016 and (y)
the date on which the Company hires a replacement Chief Executive Officer (such
earlier date, the “Separation Date”);

WHEREAS, the Company desires to engage the Executive as consultant to the
Company and its affiliates on the terms and conditions set forth herein; and

WHEREAS, in consideration of the benefits and consideration to be provided to
the Executive hereunder, which are in excess of those that would have been
provided to the Executive pursuant to the terms of the Employment Agreement, the
Executive is willing to be bound by the covenants set forth in this Agreement.

NOW, THEREFORE, for the promise and covenants set forth herein and for such
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Executive and Company enter into this Agreement on the
following terms and conditions:

1. Separation. The Executive has elected to resign from his position as the
Chief Executive Officer of the Company effective on the Separation Date.
Effective as of the Separation Date, the Executive will resign (and will be
deemed to have resigned without any further action by the Executive) from his
position of the Chief Executive Officer of the Company and, effective as of the
Separation Date, the Executive will resign (and will be deemed to have resigned
without any further action by the Executive) from all of the Executive’s
positions with the Company and its affiliates (and as a fiduciary of any benefit
plan of the Company and its affiliates). The Executive shall execute such
additional documents as requested by the Company to evidence the foregoing.
Except as provided for within Section 4 below, the Separation Date shall be the
termination date of the Executive’s employment for purposes of active
participation in and coverage under all benefit plans and programs sponsored by
or through the Released Parties (as defined in Section 6 hereof), including, but
not limited to, any Company retirement plan, provided, however, that in the
event that the Company hires a replacement Chief Executive Officer prior to
July 1, 2016, the Executive shall assume another non-executive position as an
employee of the Company, at the same rate of pay and with the same benefits,
through July 1, 2016 (July 1, 2016, being the “Termination Date”).



--------------------------------------------------------------------------------

2. Accrued Obligations; Severance.

(a) Accrued Obligations. Within ten (10) business days following the Termination
Date (or such earlier time as may be required by applicable law), the Company
shall pay the Executive any base salary through the Termination Date and two
weeks’ of accrued, unused vacation days, plus any unreimbursed business expenses
entitled to reimbursement, all in accordance with the Company’s policies. In
addition, the Executive shall retain his right to all other payments and
benefits to which he is entitled under the Company’s tax-qualified retirement
plans in accordance with the terms and conditions thereof and applicable law.
The Executive shall be entitled to the payments and benefits described in this
Section 2 regardless of whether the Executive executes this Agreement.

(b) Severance. In exchange for the Executive’s waiver of claims against the
Company and its affiliates and the Executive’s compliance with the other terms
and conditions of this Agreement, (i) the Company shall continue to pay the
Executive’s base salary in accordance with the Company’s normal payroll schedule
(which will be no less frequently than one-twelfth of the annual salary amount
during each calendar month) for a period of twelve (12) months from the
Termination Date in accordance with Sections 5(c) and 18 of the Employment
Agreement (i.e., with any amount that is considered deferred compensation
subject to Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) not being made until
the earlier of (A) the expiration of the six (6)-month period measured from the
date of such “separation from service” of the Executive (within the meaning of
Code Section 409A), and (B) the date of the Executive’s death, to the extent
required under Code Section 409A), (ii) the Company shall pay the premiums for
the Executive’s continuation of group health coverage under the Company’s plans
under COBRA at the active employee rates and subject to the Executive’s timely
election of COBRA beginning on the date of the Executive’s separation from
service for the period from the Termination Date through the end of the
Consulting Period (as defined below) in accordance with the provisions of
Sections 5(c) and 18 of the Employment Agreement (including, for the avoidance
of doubt, early termination of such payments as set forth in Section 5(c) of the
Employment Agreement) and (iii) notwithstanding anything to the contrary in the
Employment Agreement, the Company shall pay the Executive the bonus described in
Section 4(c) of the Employment Agreement, if any and if earned based on
achievement of applicable performance goals, in respect of the Company’s 2016
fiscal year, notwithstanding that the Executive will not be employed with the
Company through the date of payment, and without any pro-ration.

3. Consulting Services.

(a) Services. For the period commencing on the Termination Date through November
7, 2017 (the “Consulting Period”), and subject to earlier termination for Cause
as defined in the Employment Agreement or as a result of a material breach of
this Agreement by Executive (it being understood that any breach of Section 8 of
this Agreement shall be deemed a material breach), the Company shall engage the
Executive as a consultant to provide the Consulting Services. For purposes of
this Agreement, the Consulting Services shall mean (i) assisting the Company to
transition the Executive’s former duties and responsibilities to other Company
employees, (ii) to assist the Company with respect to litigation involving the
Company or its affiliates, arbitration, or regulatory or administrative matters
and (iii) to perform such other duties reasonably requested by the Company. The
Consultant may perform the Consulting Services at such times and in such manner
as reasonably requested by the Company from time to time; provided that, to the
extent that the Company does not require the Executive to perform the

 

2



--------------------------------------------------------------------------------

Consulting Services from a specific location, the Executive may perform the
Consulting Services at a location of the Executive’s choice so long as the
Executive is available to report by telephone or in person as reasonably
requested by the Company. The Consultant shall make himself available to devote
up to 10 hours of service per week to the Consulting Services. The Consulting
Period shall terminate at the end of such period or upon written notice from the
Executive or the Company or immediately upon the Executive’s death.

(b) Retainer. The Company shall pay the Executive a monthly retainer in arrears
of (i) $10,000.00 during the period of the Consulting Period from the
Termination Date through July 7, 2017 and (ii) $15,000.00 during the remainder
of the Consulting Period, in each case, in exchange for the Consulting Services
(which shall be pro-rated for partial months during the Consulting Period).

(c) Relationship. The Executive acknowledges and agrees that the Executive’s
status at all times shall be that of an independent contractor, and that the
Executive may not, at any time, act as a representative for or on behalf of the
Company for any purpose or transaction, and may not bind or otherwise obligate
the Company in any manner whatsoever without obtaining the prior written
approval of the Company therefor. The parties hereby acknowledge and agree that
all consulting fees paid pursuant to Section 3(b) hereof shall represent fees
for services as an independent contractor, and shall therefore be paid without
any deductions or withholdings taken therefrom for taxes or for any other
purpose. The Executive further acknowledges that the Company makes no warranties
as to any tax consequences regarding payment of such fees, and specifically
agrees that the determination of any tax liability or other consequences of any
payment made hereunder is the Executive’s sole and complete responsibility and
that the Executive will pay all taxes, if any, assessed on such payments under
the applicable laws of any Federal, state, local or other jurisdiction and, to
the extent not so paid, will indemnify the Company for any taxes so assessed
against the Company. The Executive also agrees that during the Consulting
Period, the Executive shall not be eligible to participate in any of the
employee benefit plans or arrangements of the Company.

(d) Confidentiality. The Executive agrees that the Executive will not, at any
time during the consulting period or thereafter, disclose or use any trade
secret, proprietary or confidential information of the Company or any subsidiary
or affiliate of the Company (collectively, the “Confidential Information”)
obtained during the course of performing consulting services hereunder, except
for disclosure and uses required in the course of providing such consulting
services or with the written permission of the Company or as may be required by
law; provided that, if the Executive receives notice that any party will seek to
compel him by process of law to disclose Confidential Information, the Executive
shall promptly notify the Company and cooperate with the Company in seeking a
protective order against such disclosure. This Section 3(d) shall not supersede
or limit any other confidentiality agreement to which the Executive is party or
by which he is bound.

4. Equity Incentive Awards. In exchange for the Executive’s waiver of claims
against the Company and its affiliates and the Executive’s compliance with the
other terms and conditions of this Agreement (including, for the avoidance of
doubt, continued provision of the Consulting Services), the Company and the
Executive agree that the separation pursuant to this Agreement shall not
constitute a Termination for purposes of the options to purchase common

 

3



--------------------------------------------------------------------------------

stock of the Company (the “Options”), granted to the Executive pursuant to the
Non-Qualified Stock Option Agreement by and between the Company (f/k/a Professor
Connor’s, Inc.) and the Executive, dated as of December, 2010, as amended on
October, 2014, and the Non-Qualified Stock Option Agreement by and between the
Company and the Executive, dated as of October, 2014 (the “Option Agreements”),
and that the Options shall continue to vest in accordance with their terms,
provided that the Executive continues to provide the Consulting Services through
the applicable vesting date. Except as otherwise provided herein, the Options
will remain subject to the terms of Option Agreements; provided however, that
they will remain exercisable for no less than 90 days following the termination
of the Consulting Period.

5. No Other Compensation. The Executive acknowledges and agrees that the
payments provided pursuant to this Agreement: (i) are in full discharge of any
and all liabilities and obligations of the Company and its affiliates to the
Executive, monetarily or with respect to employee benefits or otherwise,
including, but not limited to, any and all obligations arising under the
Employment Agreement, any alleged written or oral employment agreement, policy,
plan or procedure of the Company and its affiliates and/or any alleged
understanding or arrangement between the Executive and the Company; and (ii)
exceed any payment, benefit, or other thing of value to which the Executive
might otherwise be entitled under any policy, plan or procedure of the Company
and its affiliates and/or any agreement between the Executive and the Company
and its affiliates.

6. Release.

(a) In consideration for the payment and benefits to be provided to the
Executive pursuant to this Agreement, the Executive, for the Executive and for
the Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns, forever release and discharge the Company and its
past, present and future parent entities, subsidiaries, divisions, affiliates
and related entities, successors and assigns, assets, employee benefit plans or
funds, and any of its or their respective past, present and/or future directors,
managers, officers, fiduciaries, attorneys, agents, trustees, administrators,
employees and assigns, whether acting on behalf of the Company and its
affiliates or in their individual capacities (collectively, the “Released
Parties”) to the extent provided below.

(b) Except as provided in Sections 6(d) and 6(e) below and except for the
provisions of the Employment Agreement which expressly survive the termination
of the Executive’s employment with the Company, the Executive knowingly and
voluntarily (for himself, his heirs, executors, administrators and assigns)
releases and forever discharges the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date that this Agreement becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which the Executive, his spouse, or any
of his heirs, executors, administrators or assigns, may have, which arise out of
or are connected with his employment with, or his separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age

 

4



--------------------------------------------------------------------------------

Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

(c) The Executive represents that the Executive has made no assignment or
transfer of any right, claim, demand, cause of action, or other matter covered
by Section 6(b) above.

(d) The Executive agrees that this Agreement does not waive or release any
rights or claims that the Executive may have under the Age Discrimination in
Employment Act of 1967 which arise after the date the Executive executes this
Agreement. The Executive acknowledges and agrees that the Executive’s separation
from employment with the Company in compliance with the terms of the Employment
Agreement shall not serve as the basis for any claim or action (including,
without limitation, any claim under the Age Discrimination in Employment Act of
1967).

(e) The Executive agrees that the Executive hereby waives all rights to sue or
obtain equitable, remedial or punitive relief from any or all Released Parties
of any kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive
relief. Notwithstanding the above, the Executive further acknowledges that the
Executive is not waiving and is not being required to waive any right that
cannot be waived under law, including the right to file an administrative charge
or participate in an administrative investigation or proceeding; provided,
however, that the Executive disclaims and waives any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, the Executive is not waiving (i)
any rights to which the Executive is entitled under Section 2 of this Agreement,
(ii) any claim relating to directors’ and officers’ liability insurance coverage
or any right of indemnification under the Company’s organizational documents or
otherwise, or (iii) the Executive’s rights as an equity or security holder in
the Company or its affiliates.

(f) In signing this Agreement, the Executive acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. The Executive expressly consents that this Agreement shall
be given full force and effect according to each and all of its express terms
and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. The Executive acknowledges and agrees that this waiver is
an essential and material term of this Agreement and that without such waiver
the Company would not have agreed to the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

The Executive further agrees that in the event the Executive should bring a
Claim seeking damages against the Company, or in the event the Executive should
seek to recover against the Company in any Claim brought by a governmental
agency on the Executive’s behalf, this Agreement shall serve as a complete
defense to such Claims to the maximum extent permitted by law. The Executive
further agrees that he is not aware of any pending claim of the type described
in Section 6(b) above as of the execution of this Agreement.

(g) The Executive agrees that neither this Agreement, nor the furnishing of the
consideration for this Agreement, shall be deemed or construed at any time to be
an admission by the Company, any Released Party or the Executive of any improper
or unlawful conduct.

(h) The Executive agrees that if the Executive violates this Agreement by suing
the Company or the other Released Parties, the Executive will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees.

(i) Any non-disclosure provision in this Agreement does not prohibit or restrict
the Executive (or his attorney) from responding to any inquiry about this
Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any governmental entity.

(j) The Executive represents that the Executive is not aware of any claim by the
Executive other than the claims that are released by this Agreement. The
Executive acknowledges that he may hereafter discover claims or facts in
addition to or different than those which the Executive now knows or believes to
exist with respect to the subject matter of the release set forth in Section
6(b) above and which, if known or suspected at the time of entering into this
Agreement, may have materially affected this Agreement and the Executive’s
decision to enter into it.

(k) Notwithstanding anything in this Agreement to the contrary, this Agreement
shall not relinquish, diminish, or in any way affect any rights or claims
arising out of any breach by the Company or by any Released Party of this
Agreement after the date hereof.

7. Return of Company Property. All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
came into the Executive’s possession by, through or in the course of Executive’s
employment, regardless of the source and whether created by the Executive, are
the sole and exclusive property of the Company, and immediately upon the
Separation Date, or any time at the Company’s request, the Executive shall
return to the Company all such property of the Company. Notwithstanding the
foregoing, the Executive shall be entitled to retain the ability to receive and
send e-mail messages to and from the Executive’s business e-mail address for
thirty (30) days following the Termination Date provided that all incoming and
outgoing e-mail messages to and from the Executive’s business e-mail address
shall be subject to review and audit by the Company, any of its officers,
employees, agents and/or third-party compliance consultants, in each case, in
accordance with the Company’s policies.

 

6



--------------------------------------------------------------------------------

8. Restrictive Covenants. The Company and the Executive agree that the
restrictive covenants set forth in Sections 7 and 8 of the Employment Agreement
(the “Restrictive Covenants”) shall continue to apply in accordance with their
terms during the Consulting Period notwithstanding any earlier termination
thereof by the Company or the Executive and through December 31, 2017 (the
“Restricted Covenant Period”), provided, however, that for purposes of this
Agreement and notwithstanding anything to the contrary in the Employment
Agreement, (i) in addition to the Executive’s obligations under Section 7(a)(i)
of the Employment Agreement, the restrictions thereunder shall also apply to
manufacturing, selling or distribution of all pet food in North America during
the Restricted Covenant Period and (ii) for purposes of the last sentence of
Section 7(b) of the Employment Agreement, an employee, representative or agent
shall be deemed to be covered by the Executive’s obligations under Section 7(b)
of the Employment Agreement while employed or retained by the Company or any of
its affiliates and for a period of twelve (12) months thereafter.     In
addition, and for the avoidance of doubt consistent with the terms of the Option
Agreements, in the event of any violation by the Executive of the Restrictive
Covenants or of the Executive’s obligations under Sections 9 or 10 of this
Agreement, (i) any portion of the Options outstanding at the time of such
violation shall be deemed to have been immediately forfeited and cancelled as of
the date of such violation without any consideration being paid therefor and
otherwise without any further action of the Company whatsoever, (ii) all Option
Shares (as defined in the Option Agreements) that are then outstanding and held
by the Executive will be immediately forfeited in exchange for a refund of a
cash amount equal to the lesser of (x) the original exercise price or purchase
price (as applicable), if any, for such Option Shares, and (y) the Fair Market
Value (as defined in the Option Agreements) of the Option Shares as of the date
of such forfeiture, and (iii) the Company shall be entitled to recover from the
Executive, and the Executive shall pay over to the Company, an amount equal to
any “net gain” realized pursuant to the Option (whether at the time of exercise,
a subsequent sale of the Option Shares or otherwise) during the one-year period
prior to such violation. Executive shall inform any future employer or entity
with respect to which the Executive provides services, directly or indirectly,
of the Executive’s obligations hereunder and provide such employer or entity
with a copy thereof, prior to the commencement of such employment or services.

9. Cooperation. The Executive agrees that during the Consulting Period and for
the one (1) year period following the termination of the Consulting Period, and,
if longer, during the pendency of any litigation, arbitration or other
proceeding involving the Company or any of its affiliates, (i) he will not
communicate with anyone (other than the Executive’s attorneys) with respect to
the facts or subject matter of any litigation, arbitration or regulatory or
administrative proceeding involving the Company or any of its affiliates, other
than any litigation, arbitration or other proceeding in which the Executive is a
party-in-opposition, without giving prior notice to the Company or the Company’s
counsel, and (ii) in the event that any other party attempts to obtain
information or documents from the Executive (other than in connection with any
litigation, arbitration or other proceeding in which the Executive is a
party-in-opposition) with respect to matters the Executive believes in good
faith are related to such litigation, arbitration or other proceeding, the
Executive shall promptly so notify the Company’s counsel. The Executive agrees
to cooperate, in a reasonable and appropriate manner, with the Company and its
attorneys in connection with any litigation, arbitration or other proceeding
commenced prior to the Termination Date or arising out of or relating to matters
in which the Executive was involved prior to the Termination Date to the extent
the Company pays all reasonable expenses the

 

7



--------------------------------------------------------------------------------

Executive incurs in connection with such cooperation (including, without
limitation, attorneys’ fees incurred by the Executive) that have been approved
in advance by the Company and to the extent such cooperation does not unduly
interfere with the Executive’s personal or professional schedule.

10. Publicity. Neither party shall issue, without consent of the other party,
any press release or make any public announcement with respect to this Agreement
or the employment, consulting or director relationship between them and/or the
termination thereof. Following the effective date of this Agreement and
regardless of any dispute that may arise in the future, the Executive and the
Company jointly and mutually agree that they will not disparage, criticize or
make statements which are negative, detrimental or injurious to the other to any
individual, company or client, including within the Company.

11. No Assignments; Binding Effect. Except as provided in this Section 11, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company may assign
this Agreement to any successor to all or substantially all of the operations
and/or assets of the Company. As used in this Agreement, the term “Company”
shall mean the Company and any successor to its operating and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise. This Agreement is binding upon,
and shall inure to the benefit of, the parties and their respective heirs,
executors and administrators (including the Executive’s estate, in the event of
the Executive’s death), and their respective permitted successors and assigns.

12. Governing Law and Submission to Jurisdiction. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New Jersey, without giving effect to the principles of conflicts of law
thereof.

13. ARBITRATION. THE PARTIES AGREE THAT ANY CONTROVERSY, CLAIM OR DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH THEREOF, EXCEPT AS
DISCUSSED HEREIN OR ARISING OUT OF OR RELATING TO THE EMPLOYMENT OF THE
EXECUTIVE, OR THE TERMINATION THEREOF, INCLUDING ANY STATUTORY OR COMMON LAW
CLAIMS UNDER FEDERAL, STATE, OR LOCAL LAW, INCLUDING ALL LAWS PROHIBITING
DISCRIMINATION IN THE WORKPLACE, SHALL BE RESOLVED BY ARBITRATION IN NEW JERSEY
IN ACCORDANCE WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES OF
JAMS/ENDISPUTE. THE PARTIES AGREE THAT ANY AWARD RENDERED BY THE ARBITRATOR
SHALL BE FINAL AND BINDING, AND THAT JUDGMENT UPON THE AWARD MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION THEREOF. THE PARTIES FURTHER ACKNOWLEDGE AND AGREE
THAT, DUE TO THE NATURE OF THE CONFIDENTIAL INFORMATION, TRADE SECRETS, AND
INTELLECTUAL PROPERTY BELONGING TO THE COMPANY TO WHICH THE EXECUTIVE HAS OR
WILL BE GIVEN ACCESS, AND THE LIKELIHOOD OF SIGNIFICANT HARM THAT THE COMPANY
WOULD SUFFER IN THE EVENT THAT SUCH INFORMATION WAS DISCLOSED TO THIRD PARTIES,
NOTHING IN THIS SECTION SHALL PRECLUDE THE COMPANY FROM GOING TO COURT TO SEEK

 

8



--------------------------------------------------------------------------------

INJUNCTIVE RELIEF TO PREVENT THE EXECUTIVE FROM VIOLATING THE OBLIGATIONS
ESTABLISHED IN SECTIONS 8 THROUGH 10 OF THIS AGREEMENT AND IN SECTIONS 7 AND 8
OF THE EMPLOYMENT AGREEMENT, AS MODIFIED BY SECTION 8 OF THIS AGREEMENT.

14. Entire Agreement. The Executive understands that this Agreement constitutes
the complete understanding between the Company and the Executive, and, except as
specifically provided herein, supersedes any and all agreements, understandings,
and discussions, whether written or oral, between the Executive and any of the
Released Parties. No other promises or agreements shall be binding unless in
writing and signed by both the Company and the Executive after the Effective
Date of this Agreement. Notwithstanding the foregoing, Sections 7 and 8 of the
Employment Agreement, as modified pursuant to Section 8 of this Agreement, and
Sections 3, 6, 7, 8, 9, 10, 12, 13, 15 and 17 of this Agreement shall survive
the termination of the Consulting Period.

15. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, sent
by telecopy (with receipt confirmed) on a business day during regular business
hours of the recipient (or, if not, on the next succeeding business day) or one
business day after sent by reputable overnight express courier (charges
prepaid). Such notices, demands and other communications shall be addressed to
the Executive at his last known address on the books of the Company or, in the
case of the Company, to it at its principal place of business, attention
Chairman of the Board of Directors, or to such other address as either party may
specify by notice to the other actually received.

16. Miscellaneous. This Agreement is not intended, and shall not be construed,
as an admission that any of the Released Parties has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against the Executive. Should any
provision of this Agreement require interpretation or construction, it is agreed
by the parties that the entity interpreting or constructing this Agreement shall
not apply a presumption against one party by reason of the rule of construction
that a document is to be construed more strictly against the party who prepared
the document. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Neither party shall be deemed to have made any admission of
wrongdoing as a result of executing this Agreement.

17. Tax Matters. The Company may withhold from any and all amounts payable to
the Executive under this Agreement such federal, state, local or foreign taxes
as may be required to be withheld pursuant to any applicable law or regulation.

18. Executive Acknowledgements. The Executive acknowledges that the Executive:
(a) has carefully read this Agreement in its entirety; (b) has had an
opportunity to consider this Agreement for twenty-one (21) days; (c) fully
understands the significance of all of the terms and conditions of this
Agreement and has discussed them with the Executive’s independent legal counsel,
or has had a reasonable opportunity to do so; and (d) has had answered to the
Executive’s satisfaction by the Executive’s independent legal counsel all
questions that the Executive has asked with regard to the meaning and
significance of any of the provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

19. Time to Consider; Effectiveness. The Executive understands that the
Executive will have twenty-one (21) days from the date of receipt of this
Agreement to consider the terms and conditions of this Agreement. The Executive
understands that the Executive may execute this Agreement less than twenty-one
(21) days from its receipt from the Company, but agrees that such execution will
represent the Executive’s knowing waiver of such consideration period. The
Executive may accept this Agreement by signing it and returning it to the Human
Resources department within such twenty-one (21) day period. After executing
this Agreement, the Executive shall have seven (7) days (the “Revocation
Period”) to revoke this Agreement by indicating the Executive’s desire to do so
in writing delivered to the Human Resources department by no later than 5:00
p.m. on the seventh (7th) day after the date that the Executive signs this
Agreement. The effective date of this Agreement shall be the eighth (8th) day
after the Executive signs this Agreement (the “Effective Date”). If the last day
of the Revocation Period falls on a Saturday, Sunday or holiday, the last day of
the Revocation Period will be deemed to be the next business day. In the event
that the Executive does not accept this Agreement as set forth above, or in the
event that the Executive revokes this Agreement during the Revocation Period,
this Agreement, including, but not limited to, the obligation of the Company to
provide the payments and other benefits referred to herein, shall be deemed
automatically null and void.

20. Third Party Beneficiaries. The Released Parties are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Company Parties hereunder. Except and to the extent set forth in the
preceding sentence, this Agreement is not intended for the benefit of any person
other than the parties hereto, and no such other person or entity shall be
deemed to be a third party-beneficiary hereof. Without limiting the generality
of the foregoing, it is not the intention of the Company to establish any
policy, procedure, course of dealing, or plan of general application for the
benefit of or otherwise in respect of any other employee, officer, director, or
stockholder, irrespective of any similarity between any contract, agreement,
commitment, or understanding between the Company and such other employee,
officer, director, or stockholder, on the one hand, and any contract, agreement,
commitment, or understanding between the Company and the Executive, on the other
hand, and irrespective of any similarity in facts or circumstances involving
such other employee, officer, director, or stockholder, on the one hand, and the
Executive, on the other hand.

21. Counterpart Agreements. This Agreement may be signed in counterparts, and by
facsimile or e-mail transmission, all of which shall be considered as original
documents and which together shall constitute one and the same agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Consulting Agreement as of the date set forth below.

 

FRESHPET, INC.     By:  

/s/ Charles A. Norris

    Dated: March 9, 2016                             Name:  

Charles A. Norris

    Title:  

Chairman of the Board

    EMPLOYEE    

/s/ Richard Thompson

    Dated: March 9, 2016                             Richard Thompson    